This suit seeks to enjoin the enforcement of a judgment of the county court of Burnet county against appellant for $718.36, rendered August 18, 1932. The basis of the suit is that the judgment is void upon the face of the record for want of jurisdiction over the person of appellant. This suit was filed September 3, 1932. It is thus apparent appellant had notice of the rendition of the judgment shortly after it was rendered and in ample time to prosecute a writ of error to review such judgment. The record upon such writ of error would have disclosed the jurisdictional defect of which appellant complains and would have called for reversal. Having failed to pursue the legal remedy available to him for setting aside the judgment now complained of, appellant is not entitled to the equitable remedy of injunction which he now seeks. 25 Tex.Jur. p. 640, § 225.
For this reason I concur in the affirmance.